UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2325


DIOGENES ENRIQUE RAMIREZ,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: November 23, 2021                                Decided: November 29, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Victor E. Legorreta, LAW OFFICES OF MICHAEL E. ROSADO, P.C., Laurel, Maryland,
for Petitioner. Brian Boynton, Acting Assistant Attorney General, Keith I. McManus,
Assistant Director, Nelle M. Seymour, Trial Attorney, Office of Immigration Litigation,
Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Diogenes Enrique Ramirez, a native and citizen of El Salvador, petitions for review

of an order of the Board of Immigration Appeals dismissing his appeal from the

immigration judge’s denial of Ramirez’s (a) application for cancellation of removal under

8 U.S.C. § 1229b(b)(1); and (b) motion for a continuance. In denying cancellation of

removal, the immigration judge found, in relevant part, that Ramirez failed to show that

his removal would result in an exceptional and extremely unusual hardship to his two U.S.-

citizen daughters. See 8 U.S.C. § 1229b(b)(1)(D). This determination is reviewable as a

mixed question of law and fact. Gonzalez Galvan v. Garland, 6 F.4th 552, 559-60 (4th

Cir. 2021). Upon review of the administrative record in conjunction with the arguments

advanced by Ramirez, we conclude there is no error in the agency’s dispositive hardship

determination.

       Ramirez also contests the immigration judge’s denial of Ramirez’s motion to

continue his removal proceedings, which the Board affirmed. An immigration judge “may

grant a continuance for good cause shown.” 8 C.F.R. § 1003.29 (2021). We review the

denial of a motion for a continuance for abuse of discretion. Lendo v. Gonzales, 493 F.3d

439, 441 (4th Cir. 2007); Onyeme v. INS, 146 F.3d 227, 231 (4th Cir. 1998). We will

uphold the denial of a continuance “unless it was made without a rational explanation, it

inexplicably departed from established policies, or it rested on an impermissible basis, e.g.,

invidious discrimination against a particular race or group.” Lendo, 493 F.3d at 441

(internal quotation marks omitted). Upon review of the record, we discern no such abuse

of discretion.

                                              2
       Accordingly, we deny the petition for review. We dispense with oral argument

because the facts and legal questions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            3